UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): May 1, 2012 PolyMedix, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-51895 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 170 N. Radnor-Chester Road; Suite 300 Radnor, Pennsylvania (Address of Principal Executive Offices) (ZipCode) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item5.07. Submission of Matters to a Vote of Security Holders. On May 1, 2012, PolyMedix, Inc. (the “Company”) held its 2012 Annual Meeting of Shareholders.At the meeting, the shareholders voted to elect of seven directors and to approve three other proposals.The results of the election and the voting on the other proposals were as follows: Proposal 1:To elect seven directors to the board of directors of PolyMedix, Inc., each to serve until the 2013 Annual Meeting of Stockholders, and until his successor is elected and qualified: Director For Withheld Broker Non-votes Nicholas Landekic Brian Anderson Frank P. Slattery, Jr. Michael Lewis, Ph.D. Stefan Loren, Ph.D. Shaun O’Malley Douglas Swirsky Proposal 2: To approve, on an advisory basis, the compensation of the Company’s named executive officers: For Against Abstentions Broker Non-votes Proposal 3: To approve an amendment to the Company’s certificate of incorporation to combine outstanding shares of the Company’s commonstock into a lesser number of outstanding shares, a “reverse stock split,” by a ratio of not less than two-for-one and not more than six-for-one at any time prior to the 2013 Annual Meeting of Stockholders, with the exact ratio to be set within this range by the Company’s board of directors in its sole discretion: For Against Abstentions Broker Non-votes Proposal 4: To ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012: For Against Abstentions Broker Non-votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLYMEDIX, INC. Date: May 4, 2012 By: /s/ Edward F. Smith Edward F. Smith Vice President, Finance and Chief Financial Officer
